DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. (DE 4106475 A1) in view of Calmer (US 8,862,487 B2) and Lisec (US 5,878,866) and Mink Bursten brochure (“Mink Kett-System - the ideal solution for transverse cleaning and conveyance”), hereinafter, “Mink”.
Regarding claim 1, Barbe et al. discloses a row unit of a row crop harvester head (see FIGS.1-3) for harvesting row crops, the row unit comprising:
first and second gathering chains defining first and second continuous loops (FIGS.4-5, left and right v-belts 37) adapted to rotate above first and second plates (located above rollers 10, as shown in FIGS.4-6), forwardly to rearwardly along first and second sides of a slot defined by the laterally spaced plates (see FIGS.4-6), the slot having a width and 
bristles (43) extending laterally outward along the length of the gathering chains so as to provide first and second substantially continuous conveying surfaces of bristles above and along the first and second side of the slot.
However, Barbe et al. does not specify whether or not the plates above the rollers (10) are stripper plates.
Calmer teaches a similar row head unit (100) of a row crop harvester head configured with a pair of strippers plates (18, 18’), in order to optimize the row unit for harvesting corn plants, since such row unit may be configured to harvest any suitable crop (col.14, lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the row unit of Barbe et al. to include stripper plates, as Calmer teaches that similar row units may be configured to harvest any suitable crop, and providing a row unit with stripper plates would optimize the row unit for harvesting corn plants and thus providing a more versatile row unit.
Furthermore, Barbe et al. does not disclose a plurality of bristle blocks that are removably attached to the gathering chains.
Lisec teaches an alternate brush gathering chain (30 in FIG.2; col.2, lines 34-50) comprising a plurality of individual bristle blocks (see FIG.2) attached to chain links (40) of the gathering chain, each of the plurality of individual bristle blocks including a base member (44), the base member having a front side, a back side, a leading end and a trailing end, the leading end and the trailing end defining a base member length, the base member having bristles (43) extending laterally outward from the front side along the base member length, the back side of the base member rigidly attached to the first gathering chain (see FIG.2), whereby each of the plurality of individual bristle blocks is attached to the gathering chain (40) such that the leading end of one of the plurality of individual bristle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristle gathering chain of Lisec (and Mink) for each of the first and second bristle gathering chains of Barbe et al. as alternate bristle gathering chains with the advantage of having fast replaceable bristle blocks.

Regarding claims 5, 13, 15, and 17, the combination of Barbe et al., Calmer, and Lisec (and Mink) discloses the row unit of claim 1, wherein distal ends of the bristles of the first and second conveying surfaces overlap one another (see FIGS.5-6 of Barbe et al.), per claim 5; 
wherein the bristles of each of the first and second individual bristle blocks include upper bristles (top half of the bristle 43 of Barbe et al. or 43 of Lisec/Mink) arranged in an upper row and lower bristles (bottom half of the bristle 43 of Barbe et al. or 43 of Lisec/Mink) arranged in a lower row, per claim 13;

wherein the upper row of bristles are configured in an arc shape such that inward ones of the upper row of bristles extend further outward from the base than outer ones of the upper row of bristles (see 9th page of Mink; 1st row, 2nd column “convex bristle arrangement”; since the whole bristle block is convex or arc shape, both the upper row of bristles and the lower row of bristles are arc shape), per claim 17.


Allowable Subject Matter
Claims 16, 18, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671